Name: Commission Regulation (EEC) No 23/88 of 5 January 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 1 . 88 Official Journal .of the European Communities No L 4/5 COMMISSION REGULATION (EEC) No 23/88 of 5 January 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard * to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26. if) OJ No L 355, 17. 12. 1987, p. 19. No L 4/6 Official Journal of the European Communities 7. 1 . 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 . 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 . 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) 31,72 78,80 16,65 162,59 29,95 47,32 44,76 35,30 112,88 35,88 173,05 53,23 7,70 113,68 64,57 275,99 1 365 3 400 718 7016 1 292 2 042 1 931 1 523 4 871 1 548 7 467 2 297 331 4 905 2 786 11 910 249,42 626,10 132,32 1 291,78 237,95 375,94 355,63 280,52 896,82 285,09 1 374,83 422,89 60,66 903,18 513,04 2 192,66 65,83 162,37 34,31 335,01 61,71 97,49 92,23 72,74 232,58 73,93 356,54 109,67 15,99 234,23 133,05 568,64 219,32 550,34 116,31 1 135,49 209,16 330,45 312,60 246,57 788,31 250,60 1 208,49 371,73 53,18 793,90 450,97 1 927,37 4 944 12 962 2 739 26 744 4 926 7 783 7 362 5 807 18 567 5 902 28 464 8 755 1 205 18 699 10 622 45 396 24,56 61,30 12,95 126,48 23,29 36.81 34.82 27,46 87,81 27,91 134,61 41,40 5,96 88,43 50,23 214,69 47 658 119 920 25 345 247 421 45 575 72 006 68 116 53 729 171 772 54 606 263 329 80 999 11 577 172 990 98 266 419 971 74,16 182.64 38,60 376,84 69,41 109,67 103,74 81,83 261,62 83,16 401,07 123,36 17,99 263,47 149,66 639.65 22,20 54,91 11,60 113,29 20,86 32,97 31,19 24,60 78,65 25,00 120,58 37,09 5,41 79,21 44,99 192,31 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0708 20 10 0708 20 90 ex? 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes , fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 108,78 50,11 90.60 565,10 212,60 79,33 53,49 380,81 89.61 27,94 34,67 93,15 67,20 42,91 71,10 128,09 165,09 95,60 4 694 2 162 3 909 24 386 9 174 3 423 2 308 16 444 3 867 1 206 1 496 4 020 2 900 1 851 3 068 5 527 7 124 4 112 864,21 398,14 719,78 4 489,50 1 689,02 630,29 . 425,02 3 035,75 711.94 222,03 275,43 740,07 533.95 340,90 564,93 1 017,68 1 311,59 746,74 224,12 103,25 186,66 1 164,30 438,03 163.45 110,22 791,09 184,63 57,58 71,43 191,93 138,47 88,41 146,50 263,92 340,14 198.46 759.65 349,96 632,69 3 946,31 1 484,67 554,03 373,59 2 634,74 625,80 195,16 242,1 1 650,53 469,35 299.66 496,58 894,55 1 152,90 664,05 17 892 8 243 14 902 92 949 34 969 13 049 8 799 60 745 14 740 4 596 5 702 15 322 11 054 7 058 11 696 21 069 27 154 14 837 84,61 38,98 70,47 439,58 165,38 61,71 41,61 294,66 69,70 21,74 26,96 72,46 52,28 33,37 55,31 99,64 128,42 74,12 165 527 76 257 137 864 859 895 323 507 120 722 81 406 570 911 136 362 42 527 52 756 141 750 102 270 65 295 108 204 194 921 251 215 143 693 252,1 1 116,14 209.97 1 309,69 492,73 183.87 123.98 890,27 207,69 64,77 80,35 215,89 155,76 99,45 164,80 296.88 382,62 223,54 75,79 34,91 63,13 393,76 148.13 55,28 37,27 264.14 62,44 19,47 24,15 64,90 46,83 29,89 49,54 89,25 115,03 66,52 7. 1 . 88 Official Journal of the European- Communities No L 4/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19  Navels, 'Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes 33,12 30,26 53,55 35,14 49,07 65,55 35,67 178,17 36,72 50,35 74,81 1 429 1 306 2 3.11 1 516 2 117 2 828 1 539 7 689 ' 1 585 2 172 3 228 263,13 240,43 425,46 279,21 389,88 520,81 283,39 1 415,53 291,80 400,04 594,35 68,24 62,35 110,33 72,41 101,11 135,06 73,49 367,10 75,67 103,74 154,13 231,29 211,34 373,98 245.43 342,70 457,79 249,10 1 244,27 256,49 351,64 522.44 5 447 4 977 8 808 5 780 8 072 10 782 5 867 29 307 6 041 8 282 12 305 25,76 23,54 41,65 27,33 38,17 50,99 27,74 138,60 28,57 39,16 58,19 50 399 46 051 81 490 53 479 74 675 99 753 54 279 271 124 55 890 76 621 113 838 76,76 70,13 124,11 81,45 113,73 151.93 82,67 412.94 85,12 116,70 173,38 23.07 21.08 37,31 24,48 34,19 45,67 24,85 124,15 25,59 35,08 52,12 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus) Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 28,08 53,80 153,14 48,66 61,05 234,61 115,53 179,52 198,40 212,09 686,66 155,23 159,14 46,80 81,14 300,79 1 212 2 321 6 608 2 099 2 637 10 124 4 978 7 747 8 561 9 152 29 632 6 688 6 867 2019 3 501 12 980 224,02 427,45 1 216,65 386,58 485,45 1 863,92 911,55 1 426,26 1 576,21 1 689,26 5 455,25 1 240,23 1 264,31 371,87 644,65 2 389,70 57,91 110,85 315,52 100,25 126,03 483,38 240,12 369,88 408,77 437,62 1 414,76 - 322,25 327,88 96,44 167,18 619,74 196,89 375,73 1 069,44 339,81 426,25 1 638,40 . 799,31 1 253,69 1 385,50 1 487,90 4 795,21 1 074,37 1 111,34 326,88 566,65 2 100,56 4 556 8 849 25 189 8 003 9 985 38 590 18 105 29 529 32 633 34 549 112 944 24 633 26 176 7 699 13 346 49 475 21,77 41,85 119,12 37,85 47,41 182,50 89,61 139,65 154,33 164,46 534,14 120,26 123,79 36,41 63,12 233,98 42 751 81 872 233 030 74 044 92 831 357 006 173 756 273 179 301 900 322 927 1 044 870 232 567 242 160 71 227 123 472 457 710 65,15 124.69 354,92 112,77 141,82 543,75 270,27 416,07 459.82 492,32 1 591,42 362.70 368.83 108,48 188,06 697,13 19,38 37,49 106,70 33,90 42,28 163,47 80,21 125,09 138,24 145,96 478,46 108,08 110,88 32,61 56,54 209,59